Citation Nr: 1529287	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  07-24 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care System in Palo Alto, California


THE ISSUES

1.  Entitlement to payment or reimbursement for medical expenses incurred from May 5, 2006, to May 8, 2006, at Stanford University Hospital.

2.  Entitlement to payment or reimbursement for medical expenses incurred from May 27, 2006, to May 28, 2006, at Stanford University Hospital.

3.  Entitlement to payment or reimbursement for medical expenses incurred on June 24, 2006, at Stanford University Hospital.


REPRESENTATION

Appellant represented by:	The Law Firm of Stephenson, Acquisto & Colman


WITNESS AT HEARING ON APPEAL

Attorney for the Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 1992.  The appellant, Stanford University Hospital, is a private medical facility from which the Veteran sought treatment from May 5, 2006, to May 2006; from May 27, 2006, to May 28, 2006; and on June 24, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006, August 2006, and May 2007 decisions of the Department of Veterans Affairs (VA) Palo Alto Health Care System in Palo Alto, California.

In September 2011, an attorney for the appellant appeared before the undersigned Veterans Law Judge at a hearing at the VA Regional Office (RO) in Los Angeles, California.  A transcript of the hearing has been associated with the claims file. 

Further, the appellant appears to have filed additional claims for reimbursement of medical expenses incurred at Stanford University Hospital on March 2-3, 2006; March 30-31, 2006; June 22-23, 2006; October 8-10, 2006; and October 1-2, 2007.  However, these claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
FINDINGS OF FACT

1.  The Veteran received medical care at Stanford University Hospital from May 5, 2006, to May 8, 2006; from May 27, 2006, to May 28, 2006; and on June 24, 2006.

2.  Service connection is not currently in effect for any disability.

3.  The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.

4.  VA facilities at the Palo Alto Health Care System were feasibly available to provide treatment from May 5, 2006, to May 8, 2006.

5.  VA facilities at the Palo Alto Health Care System were feasibly available to provide treatment from May 27, 2006, to May 28, 2006.

6. VA facilities at the Palo Alto Health Care System were feasibly available to provide treatment from on June 24, 2006.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for the private medical services the Veteran received at Stanford University Hospital from May 5, 2006, to May 8, 2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2014).

2.  The criteria for payment or reimbursement for the private medical services the Veteran received at Stanford University Hospital from May 27, 2006, to May 28, 2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2014).

3.  The criteria for payment or reimbursement for the private medical services the Veteran received at Stanford University Hospital on June 24, 2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply in the instant case, however, as the relevant facts necessary for the determination to be made (i.e., the nature of the treatment the Veteran received, the nature of the Veteran's service-connected disabilities) are not in dispute, and whether the appellant is entitled to payment or reimbursement for the medical expenses in question is wholly a matter of interpretation of the pertinent statute and the regulatory provisions based on that statute.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In any event, the appellant was issued proper VCAA notice in July 2006, August 2006, and May 2007, which provided notice of the information and evidence necessary to support the claims.



Criteria & Analysis

The appellant-the private medical facility at which the Veteran sought treatment from May 5, 2006, to May 8, 2006; from May 27, 2006, to May 28, 2006; and on June 24, 2006-is seeking entitlement to payment for unauthorized medical expenses incurred by the Veteran on those dates.  Initially, in adjudicating claims for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility from May 5, 2006, to May 8, 2006; from May 27, 2006, to May 28, 2006; and on June 24, 2006.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the appellant has never claimed that the Veteran had any prior authorization from VA for medical treatment at Stanford University Hospital from May 5, 2006, to May 8, 2006; from May 27, 2006, to May 28, 2006; or on June 24, 2006.  Thus, this fact is not in dispute.

As the Veteran was not seeking care for a service-connected disability, the claim must be considered under the Millennium Health Care and Benefits Act, Public Law 106-177, also known as the Millennium Bill Act.  This Act is effective May 29, 2000, and is codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  The statute found at 38 U.S.C.A. § 1725 was amended, effective October 10, 2008.  Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-389, 122 Stat. 4145 (2008).

Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.  These provisions are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Thus, all of the above criteria must be met in order for the claims to be granted.  

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

Records from Stanford University Hospital reflect that the Veteran arrived at the emergency department by car on May 5, 2006, complaining of vomiting of two days' duration.  He complained that he was unable to keep anything down and reported that he had experienced a similar episode one to two months prior, at which time he was told that the symptoms had developed secondary to cocaine use.  He was admitted in the early morning hours of May 6, 2006, with an initial diagnosis of intractable vomiting.  He was discharged on May 8, 2006, after his nausea and vomiting had been controlled with medication; the differential discharge diagnosis was substance abuse/cocaine intoxication versus viral gastritis.  Records reflect that the Veteran was again seen on May 27, 2006, at the Stanford University Hospital emergency department, where he presented by car and complained of nausea and vomiting for approximately 15 hours in the setting of a recent cocaine binge.  He was again admitted with an initial diagnosis of vomiting and was hospitalized overnight until his symptoms stabilized.  His discharge diagnosis was vomiting and polysubstance abuse.  The Veteran again presented to the Stanford University Hospital emergency department on June 24, 2006, where he arrived by car and complained of nausea and vomiting of three days' duration, again following a cocaine binge.  He was admitted for less than 12 hours, until his symptoms were stabilized, at which time he was discharged with a similar diagnosis of nausea and vomiting in the setting of cocaine use.

VA care providers reviewed the Veteran's claims folder and offered opinions dated in August 2006, November 2006, and October 2007 concerning the periods of treatment at issue.  In each opinion, the care providers found that the Veteran's condition when he presented for treatment was emergent; however, the care providers all found that VA facilities were feasibly available to provide the Veteran's needed care.  In so finding, the care provider who offered the October 2007 opinion specifically noted that although the Veteran's symptoms were "urgent," he had arrived at Stanford University Hospital by car and there was "no reason [he] could not have gone to" the Palo Alto VA healthcare facility.   

The appellant, via an attorney representative, appeared before the undersigned Veterans Law Judge at a hearing in September 2011.  At that time, the appellant contended that the Veteran's treatment on each occasion in question had been emergent and that he was intoxicated at the time of each admission and thus unable to determine whether VA treatment was "feasibly" available.  The appellant conceded, however, that the VA medical facility in Palo Alto is in fact quite close in distance to Stanford University Hospital.

Here, the appellant's claims for reimbursement for unauthorized medical expenses were denied upon findings that a VA facility was feasibly available in each instance.  Upon reviewing the evidence, the Board similarly concludes that the Veteran does not satisfy the criteria for reimbursement or payment of expenses incurred for private treatment rendered from May 5, 2006, to May 8, 2006; from May 27, 2006, to May 28, 2006; and on June 24, 2006.  In this case, the Board finds that the evidence fails to show in each instance that VA facilities were not feasibly available.  Although "feasibly available" is not defined in the relevant statutes or regulation, 38 C.F.R. § 17.53 states that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2014).  

Here, the Board finds compelling the statement of the appellant's representative at the September 2011 hearing that the emergency department of Stanford University Hospital is in fact quite close in distance to the VA medical facility in Palo Alto, California.  Indeed, the Board notes that the two emergency departments are approximately four miles apart by car.  The appellant has not provided evidence to support the contention that traveling an additional four miles would have been infeasible in the instances in question.  In that connection, the Board notes that in each instance, the Veteran reported to his emergency department treatment providers that he had been experiencing symptoms of multiple hours to several days before presenting for treatment; the Board finds that this does not support a finding that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.

The Board has also considered the appellant's contention that the Veteran was intoxicated at the time of his admission on each occasion and was thus incapable of determining whether the VA facility in Palo Alto, despite its geographic proximity, was "feasibly available" on each occasion treatment was sought.  The appellant, however, misstates the standard by which feasibility is determined.  To the contrary, 38 C.F.R. § 17.1002(c) provides that feasibility is determined by considering whether a "prudent layperson" would find it reasonable to travel to the VA facility in question.  Here, regardless of the Veteran's condition at the time treatment was sought, the Board finds that a prudent layperson would not likely conclude that an additional four miles of travel, after experiencing symptoms for a minimum of twelve hours, would be impractical or life-threatening in the Veteran's case.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received at Stanford University Hospital from May 5, 2006, to May 8, 2006; from May 27, 2006, to May 28, 2006; and on June 24, 2006, under the provisions of 38 U.S.C.A. § 1725.


ORDER

Entitlement to payment or reimbursement for medical expenses incurred from May 5, 2006, to May 8, 2006, at Stanford University Hospital is denied.

Entitlement to payment or reimbursement for medical expenses incurred from May 27, 2006, to May 28, 2006, at Stanford University Hospital is denied.

Entitlement to payment or reimbursement for medical expenses incurred on June 24, 2006, at Stanford University Hospital is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


